[Cite as State v. Erdman, 2014-Ohio-2997.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                MONTGOMERY COUNTY

 STATE OF OHIO                                        :
                                                      :        Appellate Case No. 25814
          Plaintiff-Appellee                          :
                                                      :        Trial Court Case No. 12-CR-108
 v.                                                   :
                                                      :
 SCOTT W. ERDMAN                                      :        (Criminal Appeal from
                                                      :        (Common Pleas Court)
          Defendant-Appellant                :
                                                      :
                                                 ...........
                                             OPINION
                               Rendered on the 3rd day of July, 2014.
                                                 ...........

MATHIAS H. HECK, JR., by CARLEY J. INGRAM, Atty. Reg. #0020084, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

ANN M. CURRIER, Atty. Reg. #0082305, Gorman, Veskauf, Henson & Wineberg, 4 West
Main Street, Suite 723, Springfield, Ohio 45502
      Attorney for Defendant-Appellant

                                                          .............

HALL, J.,

        {¶ 1}    Scott Erdman appeals from the trial court’s revocation of community control

and its imposition of a fourteen-month prison sentence.

        {¶ 2}    Edrman’s appointed appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting the absence of any
                                                                                                  2


non-frivolous issues for our review. Counsel did identify two potential assignments of error

dealing with Erdman’s sentence upon revocation and with his waiver of a probable-cause

hearing prior to revocation. Counsel determined, however, that these potential assignments of

error would be frivolous. By entry, we informed Erdman of the Anders filing and gave him

time to submit a pro se brief. He failed to do so. The appeal is now before us for disposition.

       {¶ 3}    The record reflects that Erdman pled guilty to one count of assault on a peace

officer, a fourth-degree felony. The trial court accepted the plea and placed him on community

control on March 9, 2012. (Doc. #14). Thereafter, on March 18, 2013, a notice was filed

charging Erdman with violating several conditions of community control. The matter

proceeded to a June 28, 2013 revocation hearing. Based on the evidence presented, the trial

court revoked community control and imposed a fourteen-month prison sentence. (Hearing

Tr. at 35; Termination Entry, Doc. #39). Erdman received jail-time credit of 191 days,

resulting in an actual prison term of almost eight months. In the Anders brief, appointed

appellate counsel noted that Erdman’s sentence would be completed in February 2014. This

court’s review of the Ohio Department of Rehabilitation and Correction’s website confirms

that he no longer is an inmate. See State v. Evans, 2d Dist. Montgomery No. 24928,

2012-Ohio-5099, ¶8 (taking judicial notice that the appellant’s name no longer appeared on

the ODRC website).

       {¶ 4}    The potential issues raised by appointed appellate counsel are moot because

Erdman has completed his sentence. The present appeal does not involve his conviction for

assault on a peace officer, and this court cannot provide any relief for the prison sentence he

served as a result of the trial court revoking community control. State v. Tidd, 2d Dist.
                                                                                                 3


Montgomery No. 24922, 2012-Ohio-4982, ¶12 (“After this appeal had been submitted for

decision on the merits, it occurred to this court that the appeal might be moot, since it appeared

that Tidd had completed the nine-month prison sentence imposed following the revocation of her

community control sanctions. Tidd is not appealing from her original conviction. Therefore, any

meaningful relief that this court could provide would be the reversal of the nine-month sentence,

which she has already completed.”).

       {¶ 5}    Having conducted our independent review as required by Anders, we see no

non-frivolous issues for review. Because Erdman is appealing from the revocation of community

control and the imposition of a sentence he has completed, the appeal is moot.

       {¶ 6}    Appointed appellate counsel’s motion to withdraw is sustained, and the appeal is

dismissed.

                                                   .............



FROELICH, P.J., and DONOVAN, J., concur.



Copies mailed to:

Mathias H. Heck
Carley J. Ingram
Ann M. Currier
Hon. Barbara P. Gorman